United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40266
                         Summary Calendar


DAVID LAUER,

                                    Plaintiff-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; BARRY TELFORD UNIT;
UNKNOWN STEPHENS, Warden; UNKNOWN HUDSON, Warden; UNKNOWN
RODEEN, Warden; UNKNOWN ODEM, Cpt; UNKNOWN MILES, Lieutenant;
UNKNOWN WISNER, Lieutenant; TIA RANGE, Lieutenant; UNKNOWN
COLEMAN, Sgt; UNKNOWN DELEVAN, mail personnel; UNKNOWN
SHARP, mail personnel; UNKNOWN YBARRA, mail personnel;
UNKNOWN RAYBURN, mail personnel; UNKNOWN CURRIE, mail room,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                         (No. 5:02-CV-243)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant David Lauer, Texas prisoner # 1069082,

filed an interlocutory appeal of the district court’s denial of his

motions for a temporary restraining order, preliminary injunction,

and protective order.   After Lauer filed his interlocutory appeal,

the district court dismissed his complaint with prejudice.        Lauer


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
argues in this appeal that the district court erred when it denied

injunctive relief.

     We lack jurisdiction over the denial of an application for a

temporary restraining order. See Faulder v. Johnson, 178 F.3d 741,

742 (5th Cir. 1999).    As Lauer fails to argue that the district

court erred when it denied his motion for a protective order, he

has abandoned this issue.     See Hughes v. Johnson, 191 F.3d 607,

613-14 (5th Cir. 1999).     Thus, the only issue in this appeal is

whether the district court erred when it denied Lauer’s motion for

a preliminary injunction.

     Lauer fails to explain why his interlocutory appeal of the

denial of injunctive relief has merit, even though the district

court has now dismissed his lawsuit.   He thus has not established

a substantial likelihood of success on the merits.   See Speaks v.

Kruse, 445 F.3d 396, 399-400 (5th Cir. 2006).    It is unnecessary

for us to consider the remaining prerequisites for injunctive

relief.     See Walgreen Co. v. Hood, 275 F.3d 475, 478 (5th Cir.

2001).

     The judgment of the district court is

AFFIRMED.




                                 2